 

Exhibit 10.18

 

PROMISSORY NOTE

 

U.S. $38,035,000.00 As of November 14, 2014

 

FOR VALUE RECEIVED, each of the undersigned, having an address at 189 South
Orange Avenue, Suite 170, Orlando, Florida 32801 (such entities collectively
referred to herein as “Maker”), hereby promises, on a joint and several basis,
to pay to the order of KEYBANK NATIONAL ASSOCIATION, a national banking
association (“Payee”), having an address at 4910 Tiedeman Road, 3rd Floor,
Brooklyn, Ohio 44144, the principal sum of Thirty-Eight Million Thirty-Five
Thousand and No/100 Dollars ($38,035,000.00) or so much thereof as may be
advanced from time to time, and interest from the date hereof on the balance of
principal from time to time outstanding, in United States currency, at the rates
and at the times hereinafter described.

 

This Note is issued by Maker pursuant to that certain Secured Loan Agreement of
even date herewith (the “Loan Agreement”) entered into among Maker, Payee,
individually and as administrative agent for itself and certain other lenders
from time to time a party thereto (collectively, the “Lenders”), and the other
Lenders. This Note evidences the Loan (as defined in the Loan Agreement).
Payment of this Note is governed by the Loan Agreement, the terms of which are
incorporated herein by express reference as if fully set forth herein.
Capitalized terms used and not otherwise defined herein shall have the meanings
given to them in the Loan Agreement.

 

1.          Interest. The principal amount hereof outstanding from time to time
shall bear interest until paid in full at the Applicable Rate.

 

2.          Monthly Payments. Interest only shall be payable in arrears on the
tenth (10th) day of each calendar month after the date hereof up to and
including the Final Maturity Date in the amount of all interest accrued during
the immediately preceding calendar month. In addition to, and not in lieu of,
each monthly interest payment required hereunder, commencing on Dovember 10,
2017, and continuing on the tenth (10th) day of each successive month thereafter
until the Extended Maturity Date, principal under this Note shall be due payable
in monthly installments. Each such installment shall be in an amount sufficient
to fully amortize the Loan on a thirty (30) year amortization schedule at per
annum interest rate of six and one-half percent (6.5%). All payments on account
of the indebtedness evidenced by this Note shall be made to Payee not later than
1:00 p.m. Cleveland, Ohio time on the day when due in lawful money of the United
States and shall be first applied to late charges, costs of collection or
enforcement and other similar amounts due, if any, under this Note and any of
the other Loan Documents, then to interest due and payable hereunder and the
remainder to principal due and payable hereunder.

 

3.          Final Maturity Date. The indebtedness evidenced hereby shall mature
on the Final Maturity Date. On the Final Maturity Date, the entire outstanding
principal balance hereof, together with accrued and unpaid interest and all
other sums evidenced by this Note, shall, if not sooner paid, become due and
payable.

 

PROMISSORY NOTEPage 1

 

 

4. General Provisions.

 

(a)          Regardless of whether an Adjusted LIBOR Rate would otherwise then
be in effect, in the event (i) the principal balance hereof is not paid when due
whether by acceleration or upon the Final Maturity Date or (ii) an Event of
Default exists, then the principal balance hereof shall bear interest from and
after at the Default Rate. In addition, for any installment (exclusive of the
payment due upon the Final Maturity Date) which is not paid within ten (10) days
of the date when due a late charge as set forth in the Loan Agreement shall be
also due and payable.

 

(b)          Maker shall have no right to prepay this Note except as set forth
in Section 4.4 of the Loan Agreement.

 

(c)          Maker agrees that the obligation evidenced by this Note is an
exempt transaction under the Truth-in-Lending Act, 15 U.S.C. § 1601, et seq.

 

(d)          The parties hereto intend and believe that each provision in this
Note comports with all applicable local, state and federal laws and judicial
decisions. However, if any provision or provisions, or if any portion of any
provision or provisions, in this Note is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Note to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Note shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interest of Maker and
the holder or holders hereof under the remainder of this Note shall continue in
full force and effect. All agreements herein are expressly limited so that in no
contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof, acceleration of maturity of the unpaid principal balance
hereof, or otherwise, shall the amount paid or agreed to be paid to the holders
hereof for the use, forbearance or detention of the money to be advanced
hereunder exceed the highest lawful rate permissible under applicable usury
laws. If, from any circumstances whatsoever, the fulfillment of any provision
hereof, at the time performance of such provision shall be due, shall involve
transcending the limit of validity prescribed by law which a court of competent
jurisdiction may deem applicable hereto, then, ipso facto, the obligation to be
fulfilled shall be reduced to the limit of such validity and if from any
circumstance the holder hereof shall ever receive as interest an amount which
would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the unpaid principal balance due
hereunder and not to the payment of interest.

 

(e)          This Note and all provisions hereof shall be binding upon Maker and
all persons claiming under or through Maker, and shall inure to the benefit of
Payee, together with its successors and assigns, including each owner and holder
from time to time of this Note.

 

(f)          Time is of the essence as to all dates set forth herein.

 

(g)          Maker agrees that its liability shall not be in any manner affected
by any indulgence, extension of time, renewal, waiver, or modification granted
or consented to by Payee; and Maker consents to any indulgences and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and to any
substitution, exchange or release of the collateral, or any part thereof, with
or without substitution, and agrees to the addition or release of any makers,
endorsers, guarantors, or sureties, all whether primarily or secondarily liable,
without notice to Maker and without affecting its liability hereunder.

 

PROMISSORY NOTEPage 2

 

 

(h)          Maker hereby waives and renounces for itself, its successors and
assigns, all rights to the benefits of any statute of limitations and any
moratorium, reinstatement, marshalling, forbearance, valuation, stay, extension,
redemption, appraisement, or exemption and homestead laws now provided, or which
may hereafter be provided, by the laws of the United States and of any state
thereof against the enforcement and collection of the obligations evidenced by
this Note.

 

(i)          If this Note is placed in the hands of attorneys for collection or
is collected through any legal proceedings, Maker promises and agrees to pay, in
addition to the principal, interest and other sums due and payable hereon, all
costs of collecting or attempting to collect this Note, including all reasonable
attorneys’ fees and disbursements.

 

(j)          All parties now or hereafter liable with respect to this Note,
whether Maker, principal, surety, guarantor, endorsee or otherwise hereby
severally waive presentment for payment, demand, notice of nonpayment or
dishonor, protest and notice of protest. No failure to accelerate the
indebtedness evidenced hereby, acceptance of a past due installment following
the expiration of any cure period provided by this Note, any Loan Document or
applicable law, or indulgences granted from time to time shall be construed
(i) as a novation of this Note or as a reinstatement of the indebtedness
evidenced hereby or as a waiver of such right of acceleration or of the right of
Payee thereafter to insist upon strict compliance with the terms of this Note,
or (ii) to prevent the exercise of such right of acceleration or any other right
granted hereunder or by the laws of the State. Maker hereby expressly waives the
benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing.

 

(k)          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF OHIO AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

Maker has delivered this Note as of the day and year first set forth above.

 

Signature Page Follows

 

PROMISSORY NOTEPage 3

 

 

  MAKER:         MVI Health Center, LP, a Delaware limited partnership        
By: /s/ John Mark Ramsey   Name: John Mark Ramsey   Title: Authorized Signatory
        Sentio Landlord Hammond, LLC, a Delaware limited liability company      
  By: /s/ John Mark Ramsey   Name: John Mark Ramsey   Title: Authorized
Signatory         Wildewood Owner, LLC, a Delaware limited liability company    
    By: /s/ John Mark Ramsey   Name: John Mark Ramsey   Title: Authorized
Signatory         Sentio Landlord Slidell, LLC, a Delaware limited liability
company         By: /s/ John Mark Ramsey   Name: John Mark Ramsey   Title:
Authorized Signatory         Gables of Hudson, LLC, a Delaware limited liability
company         By: /s/ John Mark Ramsey   Name: John Mark Ramsey   Title:
Authorized Signatory

 



PROMISSORY NOTEPage 4

 